DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirasawa et al. (Shirasawa) (Patent/Publication Number US 2019/0195107 or 10,815,853). 
	Regarding claims 1 and 6, Shirasawa discloses an exhaust gas purification apparatus (5, 50, 51) (Figure 1) placed at an exhaust passage (5) of an internal combustion engine (1) of a vehicle, the apparatus comprising: a Selective Catalytic Reduction (SCR) catalyst (51) placed in the exhaust passage (e.g. See Paragraphs [0041]); an upstream-side NOx sensor (54) and a downstream-side NOx sensor (55) detecting a NOx amount in an exhaust gas on an upstream side and a downstream side of the SCR catalyst, respectively (e.g. See Paragraphs [0041]); a urea-water injection device (52) which injects urea water on the upstream side of the SCR catalyst in the exhaust passage (e.g. See Paragraphs [0041]); and a control device (10) which estimates an ammonia storage amount (Qa, Qn, Qsum0, Qada1, Qadn2) in the SCR catalyst and controls a urea-water injection amount of the urea-water injection device based on an estimation value of the ammonia storage amount (e.g. See Paragraphs [0050] Accordingly, in this embodiment, the ECU 10 estimates the first estimated adsorption amount and the second estimated adsorption amount, respectively. Here, the first slip estimated amount is an amount of adsorption of ammonia in the SCR catalyst 51 when it is assumed that the SCR catalyst 51 is in the predetermined abnormal state. Also, the second estimated adsorption amount is an amount of adsorption of ammonia in the SCR catalyst 51 when it is assumed that the SCR catalyst 51 is in the normal state. Then, at the time of carrying out the abnormality diagnosis of the SCR catalyst 51, diagnostic supply control to supply urea water from the urea water addition valve 52 is carried out, in such a manner that the first estimated adsorption amount estimated by the ECU 10 becomes equal to or more than the first predetermined adsorption amount which is equal to or more than the first slip development adsorption amount, and the second estimated adsorption amount estimated by the ECU 10 becomes smaller than the second predetermined adsorption amount which is equal to or less than the second slip development adsorption amount.) (e.g. See Paragraphs [0049-0053, 0066]), wherein the control device monitors transition of a detection value of each of the upstream-side NOx sensor (54) and the downstream-side NOx sensor (55) (e.g. See Paragraphs [0047] Next, abnormal diagnosis of the SCR catalyst 51 will be explained. With the construction according to this embodiment, an NOx reduction rate by the SCR catalyst 51 (a ratio of an amount of NOx reduced in the SCR catalyst 51 with respect to an amount of NOx flowing into the SCR catalyst 51) can be calculated based on the detected value of the second NOx sensor 54 and the detected value of the third NOx sensor 55. For that reason, it is considered that abnormality diagnosis of the SCR catalyst 51 is carried out based on the NOx reduction rate. However, in this embodiment, as indicated in FIG. 1, the NSR catalyst 50 is arranged in the exhaust passage 5 at the upstream side of the SCR catalyst 51. For that reason first, most of the NOx discharged from the internal combustion engine 1 is stored into the NSR catalyst 50. Accordingly, in the normal case, the flow rate of NOx flowing into the SCR catalyst 51 (the inflow amount of NOx) becomes a relatively small amount. Then, when the inflow amount of NOx is relatively small, a difference in the NOx reduction rate is hard to develop between the case where abnormality has occurred in the SCR catalyst 51, and the case where the SCR catalyst 51 is normal. For that reason, when abnormality diagnosis of the SCR catalyst 51 is carried out based on the NOx reduction rate, there is a fear that accurate diagnosis can not be made.) (e.g. See Paragraphs [0047, 0053, and 0068]), and the control device generates an abnormality detection signal indicating that an over-storage state occurs in the SCR catalyst in a case where a change amount of the detection value of the upstream-side NOx sensor per unit time is equal to or greater than a second threshold value and a change amount of the detection value of the downstream-side NOx sensor per unit time is equal to or less than a third threshold, when a NOx purification rate of the SCR catalyst decreases to a first threshold value or less (e.g. See Paragraphs [0053] In addition, a concentration of NOx in the exhaust gas flowing into the SCR catalyst 51 (a concentration of inflow NOx), the flow rate of the exhaust gas, the temperature of the SCR catalyst 51 (the SCR temperature), and an amount of adsorption of ammonia in the SCR catalyst 51 calculated by the last calculation (the last value of the amount of adsorption) are inputted into the consumption amount calculation unit 121. Here, note that the concentration of inflow NOx is detected by the second NOx sensor 54. Here, the NOx reduction rate in the SCR catalyst 51 has a correlation with the flow rate of the exhaust gas, the SCR temperature, and the amount of adsorption of ammonia in the SCR catalyst 51. Accordingly, in the consumption amount calculation unit 121, an NOx reduction rate, which is estimated to be exhibited by the SCR catalyst 51 at the current point in time (hereinafter, referred to as an “estimated NOx reduction rate”), is calculated based on the flow rate of the exhaust gas, the SCR temperature, and the last value of the amount of adsorption thus inputted. Further, in the consumption amount calculation unit 121, an amount of NOx flowing into the SCR catalyst 51 in the predetermined period of time (hereinafter, referred to as an “inflow amount of NOx”) is calculated based on the concentration of inflow NOx and the flow rate of the exhaust gas thus inputted. Then, the amount of consumption of ammonia is calculated based on the estimated NOx reduction rate and the inflow amount of NOx thus calculated. On the other hand, the SCR temperature and the last value of the amount of adsorption are inputted to the desorption amount calculation unit 122. Then, the amount of desorption of ammonia is calculated based on the SCR temperature and the last value of the amount of adsorption thus inputted.) (e.g. See Steps 102-112; Paragraphs [0052-0053, and 0065-0068]). 
	Regarding claim 2, Shirasawa further discloses wherein the control device generates the abnormality detection signal only in a case where a temperature of the SCR catalyst is equal to or less than a fourth threshold value and a change amount of the temperature of the SCR catalyst is equal to or less than a fifth threshold value (e.g. See Paragraphs [0053-0054, and 0087-0089]).
	Regarding claim 3, Shirasawa further discloses wherein the control device generates the abnormality detection signal only in a case where a difference between an ammonia storage capacity in the SCR catalyst and the estimation value of the ammonia storage amount is equal to or greater than a sixth threshold value (e.g. See Paragraphs [0052-0053, and 0065-0068]).
	Regarding claim 4, Shirasawa further discloses wherein, when generating the abnormality detection signal, the control device corrects the estimation value of the ammonia storage amount to a storage capacity of the SCR catalyst at this time (e.g. See Paragraphs [0076-0079]).
	Regarding claim 5, Shirasawa further discloses wherein, when generating the abnormality detection signal, the control device corrects a correction coefficient for adjusting the urea-water injection amount such that the urea-water injection amount per unit amount of a difference between the estimation value and a target value of the ammonia storage amount decreases (e.g. See Steps 102-112; Paragraphs [0058-0061]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Sakuma et al. (Pat./Pub. No. US 2019/0284980), Takada et al. (Pat./Pub. No. US 2019/0249586), Hibino et al. (Pat./Pub. No. US 2019/0345864), Matsumoto et al. (Pat./Pub. No. US 2016/0369683), Shibata et al. (Pat./Pub. No. US 2011/0265461), and Gady et al. (Pat./Pub. No. US 2010/0028228), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 01, 2022